Action for an accounting brought under section 60 of the General Corporation Law to compel defendant to account for and pay over to plaintiff moneys withdrawn and received by him for salary as plaintiff’s president during the period from June 1, 1931, to February 28, 1933, which plaintiff claims were excessive. Judgment decreeing that defendant account for and pay over to plaintiff $26,500, with interest and costs, unanimously affirmed with costs; finding No. 3 reversed and a new finding made in place thereof. No opinion. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.